Third District Court of Appeal
                                State of Florida

                             Opinion filed July 13, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-2550
                         Lower Tribunal No. 11-26509B
                             ________________


                               Theodore Griffin,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.


      A case of original jurisdiction- Habeas Corpus.

      Theodore Griffin, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SHEPHERD, EMAS and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Since the circuit court’s conviction and sentence of Theodore Griffin, circuit

court case number 11-26509B, Griffin has submitted a direct appeal, a petition for
writ of mandamus, two petitions for writ of prohibition, and ten petitions for writ

of habeas corpus to this Court. On April 27, 2016, in response to Griffin’s tenth

petition for writ of habeas corpus, we denied the petition and ordered Griffin to

show cause within thirty (30) days as to why this Court should not prohibit him

from submitting further pro se appeals, motions, or petitions relating to circuit

court case number 11-26509B. Griffin v. State, No. 3D15-2550, 2016 WL
1708351, at *1 (Fla. 3d DCA Apr. 27, 2016). Griffin did not respond to the order

to show cause.

      We therefore conclude that Griffin has appropriated enough of this Court’s

time and resources without good cause. Griffin is prohibited from submitting

further appeals pertaining to case number 11-26509B, unless such pleadings are

signed by an attorney who is a duly licensed member of the Florida Bar in good

standing. The Clerk of this Court is directed to reject any further pro se filings

from Griffin in violation of this prohibition. See Allen v. State, 16 So. 3d 152 (Fla.

3d DCA 2009); see also Battie v. State, 117 So. 3d 71 (Fla. 3d DCA 2013).




                                          2